DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry, US Patent 7305781 in view of Cai, US Patent 9159252.
Regarding claim 1, Mowry teaches an apparatus 40 configured to be used with a sign 20/50 that is configured to be mounted on an elongated post 30 having a longitudinal orientation. Mowry teaches an opening 41 to accommodate the elongated post 30.

    PNG
    media_image1.png
    290
    617
    media_image1.png
    Greyscale

Mowry does not teach the apparatus made of identical first and second frame sections attachable together.
Cai teaches a frame for attachment to an existing traffic sign 01 mounted on an elongated post (not labeled) having a longitudinal orientation. The frame A including identical first and second frame sections 10, each of the first and second frame sections 10 including: a first fastening element 131 located at a first end thereof; a second fastening element 132 located at a second end thereof; wherein the first fastening element 131 of the first frame section 10 is configured to cooperate with the second fastening element 132 of the second frame section 10; and wherein the first fastening element 131 of the second frame section 10 is configured to cooperate with the second fastening element 132 of the first frame section 10; so that the identical first and second frame sections 10 are configured to be fastened together to surround a perimeter edge 03 of the sign 01.

    PNG
    media_image2.png
    265
    513
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Mowry to two identical sections with attachment means as taught by Cai to create a frame with the ability to be attached to an existing sign and accommodate the existing support post.
Regarding claim 6, Cai teaches the first fastening element 131 is a male connector and the second fastening element 132 is a female connector. (See column 3,lines 7-13).
Regarding claim 10, Cai teaches the first fastening element and the second fastening element are configured to snap together.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry, US Patent 7305781 in view of Cai, US Patent 9159252 as applied to claim 1 above and in further view of Magnusson, US Patent 5343642.
Regarding 2, Mowry teaches a square shaped frame. When made into two identical sections as taught by Cai, the frame includes first (upper) and second (lower) substantially parallel legs joined by an intermediate (vertical) leg. Nevertheless, 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the interconnecting frame sections of the frame taught by Mowry and Cai with first and second parallel legs joined by an intermediate leg as taught by Magnusson to form a square or rectangular frame to accommodate an existing sign having square or rectangular shape since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Magnusson teaches the first end is located on the first leg; and the second end is located on the second leg.
Regarding claim 4, Magnusson and Mowry teaches at least one of the first and second substantially parallel legs is configured to be oriented substantially parallel to the longitudinal orientation of the post.
Regarding claim 5, Magnusson and Mowry teaches at least one of the first and second substantially parallel legs is configured to be oriented substantially perpendicular to the longitudinal orientation of the post.
Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry, US Patent 7305781 in view of Cai, US Patent 9159252 as applied to claim 1 above and in further view of Arguin et al., US Patent 5890603.

Arguin teaches a display device 12 installed around the perimeter of a support member such as an appliance 5 or frame. As shown in FIGS. 2-2J, display device 12 may have a base portion 18 which may be flat or be formed with feet 20. Channel 14 may be formed in various sizes and shapes to accommodate various objects. Channel 14 may extend or be cut to form a continuous channel throughout the length of display device 12. Figure 21 shows multiple channels 14 and 14b oriented perpendicular (but could otherwise be at various other combinations of angles) to each other such that articles may be inserted and displayed in a variety of orientations simultaneously.

    PNG
    media_image3.png
    208
    197
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    109
    218
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Mowry and Cai with the display device taught by Arguin et al. to provide a means to support and/or display additional display items.
Regarding claim 12, Arguin et al teaches the display device (wrap) 12 element is formed as a single unitary piece. (See figure 12, column 6, lines 24-26).

Regarding claim 18, Arguin et al teaches the wrap element includes an exterior channel.
Regarding claim 19, Arguin et al teaches the display device (wrap) 12 exterior channel 14 is located on a perimeter surface of the wrap element. (See figure 21).
Regarding claim 20, Arguin et al teaches the exterior channel is located on a front or back surface of the wrap element.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry, US Patent 7305781 in view of Cai, US Patent 9159252 as applied to claim 1 above and in further view of Berry et al., US Patent Application Publication 20100212790.
Regarding claim 11, Mowry nor Cai teaches a wrap element configured to surround the first and second frame sections.
Berry teaches a decorative display cover for a picture frame (¶0031) comprising a decorative display cover is a ring of fabric with a first stretchable element integrated at an inner edge and a second stretchable element integrated at an outer edge. The stretchable elements can be, for example, elastic, spandex, lycra, or other suitable stretchy material and enough to cover at least part of the front and back of a bezel of a flat panel display. The decorative display cover further comprises an interior channel (between the first and second stretchable elements configured to engage with perimeter surfaces of the entire frame sections. (¶0019).

    PNG
    media_image5.png
    294
    468
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Mowry and Cai with decorative display cover taught by Berry et al. to provide a means to enhance the aesthetic appearance of the sign or an improved way to a picture frame.

Allowable Subject Matter
Claims 7-9, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following Patent are cited to show frames for signs: US-1888246, US-2110555, US-3031047, US-5079860, US-4117614, US-5440464, US-9962019 and JP-2002021027A.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631